DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2 and 12 have been cancelled.
					Allowable Subject Matter
Claim(s) 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1 and 11; in brief and saliently: A controller and a method of operating the same, configured to control memory chips in communication with the controller, each of the memory chips including at least one plane, each plane including a plurality of memory blocks, the controller comprising: a host interface configured to receive a request from a host; an address mapper configured to, upon receipt of both a turbo write request for writing data to one or more high-speed storage blocks at a high speed to and a normal write request for writing data to one or more storage blocks at a lower speed, allocate, among the at least one plane of each of the memory chips, a first plane including a memory block configured to perform write operations in a single level cell mode at the high speed to a first plane group in order to respond to the turbo write request, and allocate a second plane to a second plane group at the slower speed in order to respond to the normal write request; and a memory interface configured to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827